UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 30, 2016 TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-36865 Rocky Mountain Chocolate Factory, Inc. (Exact name of registrant as specified in its charter) Delaware 47-1535633 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 265 Turner Drive, Durango, CO 81303 (Address of principal executive offices, including zip code) (970) 259-0554 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X On December 31, 2016, the registrant had outstanding 5,854,372 shares of its common stock, $.001 par value per share. 1 ROCKY MOUNTAIN CHOCOLATE FACTORY, INC. AND SUBSIDIARIES FORM 10-Q TABLE OF CONTENTS PART I. FINANCIAL INFORMATION 3 ITEM 1. FINANCIAL STATEMENTS 3 CONSOLIDATED STATEMENTS OF INCOME 3 CONSOLIDATED BALANCE SHEETS 4 CONSOLIDATED STATEMENTS OF CASH FLOWS 5 NOTES TO INTERIM (UNAUDITED) CONSOLIDATED FINANCIAL STATEMENTS 6 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 15 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 24 ITEM 4. CONTROLS AND PROCEDURES 25 PART II. OTHER INFORMATION 25 ITEM 1. LEGAL PROCEEDINGS 25 ITEM 1A. RISK FACTORS 27 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 27 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 27 ITEM 4. MINE SAFETY DISCLOSURES 27 ITEM 5. OTHER INFORMATION 27 ITEM 6. EXHIBITS 28 SIGNATURES 29 2 PART I.FINANCIAL INFORMATION Item 1.Financial Statements ROCKY MOUNTAIN CHOCOLATE FACTORY, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (unaudited) Three Months Ended November 30, Nine Months Ended November 30, Revenues Sales $ Franchise and royalty fees Total revenues Costs and E xpenses Cost of sales 5,544,155 14,373,548 Franchise costs Sales and marketing General and administrative Retail operating Depreciation and amortization, exclusive of depreciation and amortization expense of $118,213, $98,009, $324,412 and $300,731, respectively, included in cost of sales 201,512 638,220 Restructuring and acquisition-related charges - - - Total costs and expenses Income from Operations Other Income (Expense) Interest expense ) Interest income Other income (expense), net ) Income Before Income Taxes Income Tax Provision Consolidated Net Income $ Less: Net income attributable to non-controlling interest - - Net Income attributable to RMCF $ Basic Earnings per Common Share $ Diluted Earnings per Common Share $ Weighted Average Common Shares Outstanding - Basic Dilutive Effect of Stock Options and Restricted Stock Units Weighted Average Common Shares Outstanding - Diluted The accompanying notes are an integral part of these consolidated financial statements. 3 ROCKY MOUNTAIN CHOCOLATE FACTORY, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS November 30, February 29, (unaudited) Assets Current Assets Cash and cash equivalents $ $ Accounts receivable, less allowance for doubtful accounts of $612,307 and $595,471, respectively Notes receivable, current portion Refundable income taxes - Inventories, less reserve for slow moving inventory of $284,767 and $261,346, respectively Other Total current assets Property and Equipment, Net Other Assets Notes receivable, less current portion and valuation allowance of $34,845 and $75,000, respectively Goodwill, net Franchise rights, net Intangible assets, net Deferred income taxes Other Total other assets Total A ssets $ $ Liabilities and Stockholders’ Equity Current Liabilities Current maturities of long term debt $ $ Accounts payable Accrued salaries and wages Gift card liabilities Other accrued expenses Dividend payable Deferred income Total current liabilities Long - Term Debt, Less Current Maturities Commitments and Contingencies Stockholders’ Equity Preferred stock, $.001 par value per share; 250,000 authorized; -0- shares issued and outstanding Series A Junior Participating Preferred Stock, authorized 50,000 shares - - Undesignated series, authorized 200,000 shares - - Common stock, $.001 par value per share, 46,000,000 shares authorized, 5,889,480 and 5,839,396 issued, and 5,854,372 and 5,839,396 outstanding, respectively Additional paid-in capital Retained earnings Treasury stock, 35,108 shares and 0 shares, at cost ) - Total stockholders’ equity Total L iabilities and S tockholders’ E quity $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 ROCKY MOUNTAIN CHOCOLATE FACTORY, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Nine Months Ended November 30, Cash Flows From Operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Provision for slow moving inventory Provision for loss on accounts and notes receivable Loss on sale or disposal of property and equipment Expense recorded for stock compensation Deferred income ) Deferred income taxes Changes in operating assets and liabilities: Accounts receivable ) Refundable income taxes ) - Inventories ) Other current assets ) ) Accounts payable ) Accrued liabilities Net cash provided by operating activities Cash Flows From Investing Activities Addition to notes receivable ) ) Proceeds received on notes receivable Purchase of intangible assets ) ) Proceeds from sale of assets Purchases of property and equipment ) ) Decrease (increase) in other assets ) Net cash used in investing activities ) ) Cash Flows From Financing Activities Payments on long-term debt ) ) Repurchase of common stock ) ) Tax (expense) benefit of stock awards ) Dividends paid ) ) Net cash used in financing activities ) ) Net Decrease in Cash and Cash Equivalents ) ) Cash and Cash Equivalents, Beginning of Period Cash and Cash Equivalents, End of Period $ $ The accompanying notes are an integral part of these consolidated financial statements. 5 ROCKY MOUNTAIN CHOCOLATE FACTORY, INC. AND SUBSIDIARIES NOTES TO INTERIM (UNAUDITED) CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 – NATURE OF OPERATIONS AND BASIS OF PRESENTATION Nature of Operations The accompanying consolidated financial statements include the accounts of Rocky Mountain Chocolate Factory, Inc., a Delaware corporation, its wholly-owned subsidiaries, Rocky Mountain Chocolate Factory, Inc., a Colorado corporation (“RMCF”), Aspen Leaf Yogurt, LLC, a Colorado limited liability company (“ALY”), U-Swirl International, Inc. (“U-Swirl”) (a Nevada corporation), and its 39%-owned subsidiary, U-Swirl, Inc., a Nevada corporation (“SWRL”) of which, RMCF had financial control until February 29, 2016 (collectively, the “Company”). All intercompany balances and transactions have been eliminated in consolidation. The Company is an international franchisor, confectionery manufacturer and retail operator in the United States, Canada, Japan, South Korea and the United Arab Emirates. Founded in 1981, the Company is headquartered in Durango, Colorado and manufactures an extensive line of premium chocolate candies and other confectionery products. U-Swirl franchises and operates self-serve frozen yogurt cafés. The Company also sells its candy in selected locations outside of its system of retail stores and licenses the use of its brand with certain consumer products. Effective March 1, 2015, the Company was reorganized to create a holding company structure. The operating subsidiary with the same name, Rocky Mountain Chocolate Factory, Inc., a Colorado corporation, which was previously the public company, became a wholly-owned subsidiary of a newly formed entity, Rocky Mountain Chocolate Factory, Inc., a Delaware corporation (“Newco”), and all of the outstanding shares of common stock of RMCF, par value $0.03 per share, were exchanged on a one-for-one basis for shares of common stock, par value $0.001 per share, of Newco. The new holding company began trading on March 2, 2015 on the NASDAQ Global Market under the symbol “RMCF”, which was the same symbol used by RMCF prior to the holding company reorganization. In January 2013, through our wholly-owned subsidiaries, including ALY, the Company entered into two agreements to sell all of the assets of its ALY frozen yogurt stores, along with its interest in the self-serve frozen yogurt franchises and retail units branded as “Yogurtini” which the Company also acquired in January 2013, to SWRL, in exchange for a 60% controlling equity interest in SWRL, which was subsequently diluted down to 39% as of November 30, 2016 following various issuances of common stock of SWRL. At that time, U-Swirl was a wholly-owned subsidiary of SWRL, and was the operating subsidiary for all of SWRL’s operations. Upon completion of these transactions, we ceased to directly operate any Company-owned ALY locations or sell and support frozen yogurt franchise locations, which were being supported by SWRL. As of November 30, 2016, the Company held a 39% interest in SWRL. The SWRL Board of Directors is composed solely of Board members also serving on the Company’s Board of Directors. In fiscal year (“FY”) 2014, SWRL acquired the franchise rights and certain other assets of self-serve frozen yogurt concepts under the names “CherryBerry,” “Yogli Mogli Frozen Yogurt” and “Fuzzy Peach Frozen Yogurt.” In connection with these acquisitions, the Company entered into a credit facility with Wells Fargo, N.A. used to finance the acquisitions by SWRL, and in turn, the Company entered into a loan and security agreement with SWRL to cover the purchase price and other costs associated with the acquisitions (the “SWRL Loan Agreement”). Borrowings under the SWRL Loan Agreement were secured by all of the assets of SWRL, including all of the outstanding stock of its wholly-owned subsidiary, U-Swirl. Under the SWRL Loan Agreement, SWRL was subject to various financial covenants. SWRL was not compliant with the financial covenants during the year ended February 29, 2016 and the loan matured on January 16, 2016 without payment in full by SWRL. Upon the occurrence and during the continuance of an event of default, the Company was entitled to charge interest on all amounts due under the SWRL Loan Agreement at the default rate of 15% per annum, accelerate payment of all amounts due under the SWRL Loan Agreement, and foreclose on all or any portion of the security interest. As a result of the defaults, the Company issued a demand for payment of all obligations under the SWRL Loan Agreement. SWRL was unable to repay the obligations under the SWRL Loan Agreement, and as a result, the Company foreclosed on all of the outstanding stock of U-Swirl on February 29, 2016 in full satisfaction of the amounts owed under the SWRL Loan Agreement. This resulted in U-Swirl becoming a wholly-owned subsidiary of the Company as of February 29, 2016 and concurrently the Company ceased to have financial control of SWRL as of February 29, 2016. As of February 29, 2016, SWRL had no operating assets. U-Swirl operates self-serve frozen yogurt cafés under the names “U-Swirl,” “Yogurtini,” “CherryBerry,” “Josie’s Frozen Yogurt,” “Yogli Mogli Frozen Yogurt,” “Fuzzy Peach Frozen Yogurt,” “Let’s Yo!” and “Aspen Leaf Yogurt”. The Company’s revenues are currently derived from three principal sources: sales to franchisees and others of chocolates and other confectionery products manufactured by the Company; the collection of initial franchise fees and royalties from franchisees’ sales of both confectionery products and frozen yogurt; and sales at Company-owned stores of chocolates, frozen yogurt, and other confectionery products. 6 ROCKY MOUNTAIN CHOCOLATE FACTORY, INC. AND SUBSIDIARIES NOTES TO INTERIM (UNAUDITED) CONSOLIDATED FINANCIAL STATEMENTS The following table summarizes the number of stores operated under the Rocky Mountain Chocolate Factory brand and frozen yogurt cafés as of November 30, 2016: Sold, Not Yet Open Open Total Rocky Mountain Chocolate Factory Company-owned stores - 4 4 Franchise stores – Domestic stores and kiosks 7 International license stores - 94 94 Cold Stone Creamery – co-branded 4 82 86 U-Swirl (Including all associated brands) Company-owned stores - 2 2 Company-owned stores – co-branded - 3 3 Franchise stores – Domestic stores * Franchise stores – Domestic – co-branded * 18 18 International License Stores - 7 7 Total 11 *U-Swirl cafés and the brands franchised by U-Swirl have historically utilized a development area sales model. The result is that many areas are under development, and the rights to open cafés within the development areas have been established, but there is no assurance that any individual development area will result in a determinable number of café openings. Basis of Presentation The accompanying consolidated financial statements have been prepared by the Company, without audit, and reflect all adjustments which are, in the opinion of management, necessary for a fair statement of the results for the interim periods presented. The consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial reporting and Securities and Exchange Commission regulations. Certain information and footnote disclosures normally included in financial statements prepared in accordance with GAAP have been condensed or omitted pursuant to such rules and regulations. Certain amounts previously presented for prior periods have been reclassified to conform to the current presentation. The reclassifications had no effect on net income, working capital or equity previously reported. In the opinion of management, the consolidated financial statements reflect all adjustments (of a normal and recurring nature) which are necessary for a fair presentation of the financial position, results of operations and cash flows for the interim periods presented. The results of operations for the nine months ended November 30, 2016 are not necessarily indicative of the results to be expected for the entire fiscal year. These consolidated financial statements should be read in conjunction with the audited financial statements and notes thereto included in the Company's Annual Report on Form 10-K for the fiscal year ended February 29, 2016. Subsequent Events Management evaluated all activity of the Company through the issue date of the financial statements and concluded that no subsequent events have occurred that would require recognition or disclosure in the financial statements. New Accounting Pronouncements In January 2016, the Financial Accounting Standards Board (“FASB”) issued ASU 2016-01, Financial Instruments - Overall (Subtopic 825-10), Recognition and Measurement of Financial Assets and Financial Liabilities, which addresses certain aspects of recognition, measurement, presentation, and disclosure of financial instruments. ASU 2016-01 will be effective for us in the first quarter of our fiscal year 2019, and early adoption is not permitted. The Company is currently evaluating the impact that the standard will have on its consolidated financial statements. In February 2016, FASB issued ASU 2016-02, Leases (Topic 842), which requires the recognition of lease assets and lease liabilities on the balance sheet by lessees for those leases currently classified as operating leases under ASC 840 “Leases.” These amendments also require qualitative disclosures along with specific quantitative disclosures. These amendments are effective for fiscal years beginning after December 15, 2018, including interim periods within those fiscal years. Early application is permitted. Entities are required to apply the amendments at the beginning of the earliest period presented using a modified retrospective approach. The Company is currently evaluating the impact that the standard will have on its consolidated financial statements. 7 ROCKY MOUNTAIN CHOCOLATE FACTORY, INC. AND SUBSIDIARIES NOTES TO INTERIM (UNAUDITED) CONSOLIDATED FINANCIAL STATEMENTS In August 2016, FASB issued ASU 2016-15, Statement of Cash Flows (Topic 230): Classification of Certain Cash Receipts and Cash Payments. ASU No. 2016-15 clarifies and provides specific guidance on eight cash flow classification issues that are not currently addressed by current GAAP and thereby reduce the current diversity in practice. ASU No. 2016-15 is effective for public business entities for annual periods, including interim periods within those annual periods, beginning after December 15, 2017, with early application permitted. This guidance is applicable to the Company's fiscal year beginning March 1, 2018. The Company does not anticipate that this guidance will have a material impact on its consolidated financial statements. In June 2016, the FASB issued ASU 2016-13, Financial Instruments - Credit Losses (Topic 326): Measurement of Credit Losses on Financial Instruments. ASU 2016-13 significantly changes the impairment model for most financial assets and certain other instruments. ASU 2016- 13 will require immediate recognition of estimated credit losses expected to occur over the remaining life of many financial assets, which will generally result in earlier recognition of allowances for credit losses on loans and other financial instruments. ASU 2016-13 is effective for the Company's fiscal year beginning March 1, 2020 and subsequent interim periods. The Company is currently evaluating the impact the adoption of ASU 2016-13 will have on the Company's condensed consolidated financial statements. In March 2016, the FASB issued ASU No. 2016-09, Compensation — Stock Compensation, (Topic 718): Improvements to Employee Share-Based Payment Accounting, which is intended to simplify aspects of the accounting for share-based payment transactions. The ASU simplifies the accounting of stock compensation, including income tax implications, the balance sheet classification of awards as either equity or liabilities, and the cash flow classification of employee share based payment transactions. ASU No. 2016-09 is effective for public business entities for annual and interim periods beginning after December 15, 2016, with early application permitted. This guidance is applicable to the Company's fiscal year beginning March 1, 2017. Amendments requiring recognition of excess tax benefits and tax deficiencies in the income statement must be applied prospectively. Amendments related to the presentation of excess tax benefits on the statement of cash flows may be applied either prospectively or retrospectively based on the Company’s election. Amendments related to the statement of cash flows presentation of employee taxes paid when an employer withholds shares must be applied retrospectively. The Company is in the process of assessing the impact of the adoption of ASU No. 2016-09 on its consolidated financial statements. In May 2014, the FASB issued ASU No. 2014-09, Revenue from Contracts with Customers (Topic 606). This guidance, as amended by subsequent ASUs on the topic, supersedes current guidance on revenue recognition in Topic 605, Revenue Recognition. This guidance will be effective for annual reporting periods beginning after December 15, 2017, including interim reporting periods. Early application of the guidance is permitted for annual reporting periods beginning after December 31, 2016. This guidance is applicable to the Company's fiscal year beginning March 1, 2018. The Company is currently evaluating this guidance to determine the potential impact on its consolidated financial statements. NOTE 2 - EARNINGS PER SHARE Basic earnings per share is calculated using the weighted-average number of shares of common stock outstanding. Diluted earnings per share reflects the potential dilution that could occur from common stock issuable through stock options and restricted stock units. For the three months ended November 30, 2016, there were no stock options excluded from the computation of earnings per share, compared with 12,936 stock options excluded from the computation of earnings per share for the three months ended November 30, 2015 because their effect would have been anti-dilutive. For the nine months ended November 30, 2016, no stock options were excluded from the computation of earnings per share, compared with 12,936 stock options excluded from the computation of earnings per share for the nine months ended November 30, 2015 because their effect would have been anti-dilutive. Restricted stock units become dilutive within the period granted and remain dilutive until the units vest and are issued as common stock. NOTE 3 – INVENTORIES Inventories consist of the following: November 30, 2016 February 29, 2016 Ingredients and supplies $ $ Finished candy U-Swirl food and packaging Reserve for slow moving inventory ) ) Total inventories $ $ 8 ROCKY MOUNTAIN CHOCOLATE FACTORY, INC. AND SUBSIDIARIES NOTES TO INTERIM (UNAUDITED) CONSOLIDATED FINANCIAL STATEMENTS NOTE 4 - PROPERTY AND EQUIPMENT, NET Property and equipment consists of the following: November 30, 2016 February 29, 2016 Land $ $ Building Machinery and equipment Furniture and fixtures Leasehold improvements Transportation equipment Asset Impairment ) ) Less accumulated depreciation ) ) Property and equipment, net $ $ NOTE 5 - STOCKHOLDERS’ EQUITY Cash Dividend The Company paid quarterly cash dividends of $0.12 per common share on March 11, 2016, June 17, 2016, and September 16, 2016 to stockholders of record on February 26, 2016, June 7, 2016, and September 6, 2016, respectively. The Company declared a quarterly cash dividend of $0.12 per share of common stock on November 15, 2016 payable on December 9, 2016 to stockholders of record on November 25, 2016. Future declaration of dividends will depend on, among other things, the Company's results of operations, capital requirements, financial condition and on such other factors as the Company's Board of Directors may in its discretion consider relevant and in the best long term interest of the Company’s stockholders. Stock Repurchases On July 15, 2014, the Company publicly announced a plan to repurchase up to $3.0 million of its common stock in the open market or in private transactions, whenever deemed appropriate by management. On January 13, 2015, the Company announced a plan to purchase up to an additional $2,058,000 of its common stock under the repurchase plan, and on May 21, 2015, the Company announced a further increase to the repurchase plan by authorizing the purchase of up to an additional $2,090,000 of its common stock under the repurchase plan. During the nine months ended November 30, 2016, the Company repurchased 35,108 shares under the repurchase plan at an average price of $10.01 per share. The Company did not repurchase any shares during the three months ended November 30, 2016. As of November 30, 2016, approximately $638,121 remains available under the repurchase plan for further stock repurchases. Stock-Based Compensation At November 30, 2016, the Company had stock-based compensation plans for employees and non-employee directors that authorized the granting of stock awards, including stock options and restricted stock units. The Company recognized $132,453 and $447,581 of stock-based compensation expense during the three and nine month periods ended November 30, 2016, respectively, compared to $147,354 and $615,740 during the three and nine month periods ended November 30, 2015, respectively. Compensation costs related to stock-based compensation are generally amortized over the vesting period of the stock awards. The following table summarizes stock option activity during the nine months ended November 30, 2016 and 2015: Nine Months Ended November 30, Outstanding stock options as of February 28 or 29: Granted - - Exercised - - Cancelled/forfeited ) - Outstanding stock options as of November 30: - Weighted average exercise price n/a $ Weighted average remaining contractual term (in years) n/a 9 ROCKY MOUNTAIN CHOCOLATE FACTORY, INC. AND SUBSIDIARIES NOTES TO INTERIM (UNAUDITED) CONSOLIDATED FINANCIAL STATEMENTS The following table summarizes restricted stock unit activity during the nine months ended November 30, 2016 and 2015: Nine Months Ended November 30, Outstanding non-vested restricted stock units as of February 28 or 29: Granted - - Vested ) ) Cancelled/forfeited ) - Outstanding non-vested restricted stock units as of November 30: Weighted average grant date fair value $ $ Weighted average remaining vesting period (in years) During the nine months ended November 30, 2016, the Company granted 2,000 fully vested, unrestricted shares of common stock to non-employee directors compared with the grant of 4,000 fully vested, unrestricted shares of common stock to non-employee directors in the nine months ended November 30, 2015. There were no unrestricted shares of common stock granted during the three month periods ended November 30, 2016 or 2015. In connection with these non-employee director stock grants, the Company recognized $20,420 and $61,040 of stock-based compensation expense during the nine-month periods ended November 30, 2016 and 2015, respectively. During the three and nine month periods ended November 30, 2016, the Company recognized $132,453 and $427,161, respectively, of stock-based compensation expense related to non-vested, non-forfeited restricted stock unit grants. The restricted stock unit grants generally vest between 17% and 20% annually over a period of five to six years. During the nine-month periods ended November 30, 2016 and 2015, 48,084 and 55,899 restricted stock units vested and were issued as common stock, respectively. Total unrecognized compensation expense of non-vested, non-forfeited restricted stock units granted as of November 30, 2016 was $1,316,804, which is expected to be recognized over the weighted-average period of 2.5 years. The Company did not recognize any stock-based compensation expense attributable to SWRL during the three and nine months ended November 30, 2016, compared with $0 and $99,250 recognized during the three and nine months ended November 30, 2015, respectively. NOTE 6 – SUPPLEMENTAL CASH FLOW INFORMATION Nine Months Ended November 30, Cash paid for: Interest $ $ Income taxes Non-Cash Operating Activities Accrued Inventory Non-Cash Financing Activities Dividend Payable Sale of assets and inventory to buyers for notes receivable: Long-lived assets Other assets $ - $ 10 ROCKY MOUNTAIN CHOCOLATE FACTORY, INC. AND SUBSIDIARIES NOTES TO INTERIM (UNAUDITED) CONSOLIDATED FINANCIAL STATEMENTS NOTE 7 - OPERATING SEGMENTS The Company classifies its business interests into five reportable segments: Franchising, Manufacturing, Retail Stores, U-Swirl operations and Other. The accounting policies of the segments are the same as those described in the summary of significant accounting policies in Note 1 to these consolidated financial statements and Note 1 to the Company’s consolidated financial statements included in the Company’s Annual Report on Form 10-K for the fiscal year ended February 29, 2016. The Company evaluates performance and allocates resources based on operating contribution, which excludes unallocated corporate general and administrative costs and income tax expense or benefit. The Company’s reportable segments are strategic businesses that utilize common merchandising, distribution and marketing functions, as well as common information systems and corporate administration. All inter-segment sales prices are market based. Each segment is managed separately because of the differences in required infrastructure and the difference in products and services: Three Months Ended November 30, 2016 Franchising Manufacturing Retail U-Swirl Other Total Total revenues $ 1,202,655 $ 7,783,888 $ 320,011 $ 1,009,360 $ - $ Intersegment revenues ) ) - - - ) Revenue from external customers 1,201,407 7,424,461 320,011 1,009,360 - Segment profit (loss) 328,866 2,049,231 ) 102,906 ) Total assets 1,151,783 13,761,091 1,132,268 9,138,026 4,939,480 Capital expenditures 4,414 78,725 13,677 5,246 14,615 Total depreciation & amortization $ 13,441 $ 122,381 $ 3,357 $ 147,284 $ $ Three Months Ended November 30, 2015 Franchising Manufacturing Retail U-Swirl Other Total Total revenues $ 1,159,250 $ 7,499,619 $ 248,164 $ 1,293,843 $ - $ Intersegment revenues ) ) - - - ) Revenue from external customers 1,158,012 7,107,294 248,164 1,293,843 - Segment profit (loss) 277,663 2,029,847 ) ) ) Total assets 1,162,582 12,540,706 1,087,849 12,721,643 31,018,469 Capital expenditures - 120,302 1,716 12,847 167,943 Total depreciation & amortization $ 8,717 $ 98,286 $ 3,810 $ 197,717 $ 35,018 $ Nine Months Ended November 30, 2016 Franchising Manufacturing Retail U-Swirl Other Total Total revenues $ 4,257,842 $ 19,070,069 $ 1,081,103 $ 4,438,630 $ - $ Intersegment revenues ) ) - - - ) Revenue from external customers 4,253,842 18,159,825 1,081,103 4,438,630 - Segment profit (loss) 1,680,304 4,511,527 16,743 1,053,529 ) Total assets 1,151,783 13,761,091 1,132,268 9,138,026 4,939,480 Capital expenditures 13,540 785,889 16,997 35,722 Total depreciation & amortization $ 41,266 $ 336,541 $ 10,061 $ 473,730 $ 101,034 $ Nine Months Ended November 30, 2015 Franchising Manufacturing Retail U-Swirl Other Total Total revenues $ 4,291,383 $ 19,662,432 $ $ 5,476,052 $ - $ Intersegment revenues ) ) - - - ) Revenue from external customers 4,287,430 18,600,128 5,476,052 - Segment profit (loss) 1,787,646 4,815,854 ) 528,166 ) Total assets 1,162,582 12,540,706 1,087,849 12,721,643 3,505,689 31,018,469 Capital expenditures 22,709 341,126 2,676 51,319 207,350 Total depreciation & amortization $ 28,288 $ 302,145 $ 14,406 $ 599,267 $ $ Revenue from one customer of the Company’s Manufacturing segment represented approximately $2.1 million, or 7.5 percent, of the Company’s revenues from external customers during the nine months ended November 30, 2016, compared to $3.1 million, or 10.5 percent of the Company’s revenues from external customers during the nine months ended November 30, 2015. 11 ROCKY MOUNTAIN CHOCOLATE FACTORY, INC. AND SUBSIDIARIES NOTES TO INTERIM (UNAUDITED) CONSOLIDATED FINANCIAL STATEMENTS NOTE 8 – GOODWILL AND INTANGIBLE ASSETS Intangible assets consist of the following: November 30, 2016 February 29, 2016 Amortization Period (in years) Gross Carrying Value Accumulated Amortization Gross Carrying Value Accumulated Amortization Intangible assets subject to amortization Store design 10 $ Packaging licenses 3 - 5 Packaging design 10 Trademark/Non-competition agreements 5 - 20 Franchise Rights 20 Total Intangible assets not subject to amortization Franchising segment- Company stores goodwill Franchising goodwill Manufacturing segment-Goodwill Trademark - - Total Goodwill Total Intangible Assets $ Effective March 1, 2002, under Accounting Standards Codification Topic 350, all goodwill with indefinite lives is no longer subject to amortization. Accumulated amortization related to intangible assets not subject to amortization is a result of amortization expense related to indefinite life goodwill incurred prior to March 1, 2002. Amortization expense related to intangible assets totaled $316,529 and $277,839 during the nine months ended November 30, 2016 and 2015, respectively. At November 30, 2016, annual amortization of intangible assets, based upon our existing intangible assets and current useful lives, is estimated to be the following: $ Thereafter Total $ NOTE 9 – RELATED PARTY TRANSACTIONS Our President and Chief Executive Officer has members of his immediate family with ownership interests in retail marketing businesses. These businesses have provided services to the Company and may provide services in the future. For the nine months ended November 30, 2016, the Company paid $47,222 and no amount was recorded to accounts payable that related to these businesses. Transactions with these businesses have been immaterial to our results of operations. NOTE 10 – RESTRUCTURING AND ACQUISITION RELATED CHARGES Restructuring and acquisition charges incurred were comprised of lease settlement costs of $60,000 during the nine months ended November 30, 2016, relating to the closure of an ALY Company-owned location. The Company did not record any restructuring charges in the three and nine months ended November 30, 2015. 12 ROCKY MOUNTAIN CHOCOLATE FACTORY, INC. AND SUBSIDIARIES NOTES TO INTERIM (UNAUDITED) CONSOLIDATED FINANCIAL STATEMENTS NOTE 11 – SALE OR DISTRIBUTION OF ASSETS During the nine months ended November 30, 2016, the Company sold two Company-owned U-Swirl locations and financed the transfer of a franchised Rocky Mountain Chocolate Factory location. During the nine months ended November 30, 2015, the Company sold one Company-owned Rocky Mountain Chocolate Factory location and financed the upgrade and reopening of a former franchised Rocky Mountain Chocolate Factory location. These locations were sold for notes receivable. Associated with these asset disposal activities, the Company recorded the following in the nine months ended November 30, 2016 and 2015: Notes receivable $ $ NOTE 12 – NOTE PAYABLE The Company’s long-term debt is comprised of a promissory note, the proceeds of which were loaned to SWRL and used to finance SWRL’s business acquisitions. As of November 30, 2016 and February 29, 2016, notes payable consisted of the following: November 30, 2016 February 29, 2016 Promissory note $ $ Less: current maturities ) ) Long-term obligations $ $ The following table summarizes annual maturities of our notes payable as of November 30, 2016: Amount $ Total minimum payments $ Less: current maturities ) Long-term obligations $ NOTE 13 - CONTINGENCIES The Company is party to various legal proceedings arising in the ordinary course of business from time to time. Management believes that the resolution of these matters will not have a significant adverse effect on the Company’s financial position, results of operations or cash flows. In January 2014, SWRL entered into an Asset Purchase Agreement (the “CherryBerry Purchase Agreement”) with CherryBerry Enterprises LLC, CherryBerry Corporate LLC, CherryBerry LLC (collectively, the “CherryBerry Entities”), and their respective owners (collectively, the “CherryBerry Selling Parties”), pursuant to which SWRL acquired the franchise rights of frozen yogurt stores branded as “CherryBerry” (the “CherryBerry Acquisition”). As a part of the consideration for the CherryBerry Acquisition, SWRL agreed to issue an aggregate of 4,000,000 shares of SWRL common stock (the “CB Shares”) to the CherryBerry Selling Parties, which were subject to a one-year lock-up agreement. The CB Shares were issued to the CherryBerry Selling Parties in February 2015. Pursuant to the terms of the CherryBerry Purchase Agreement, following expiration of the lock-up period, if any of the CherryBerry Selling Parties desired to sell their CB Shares, they must first offer such shares to SWRL and RMCF prior to any sale of the CB Shares on the open market. If the proceeds from the sale of any of the CB Shares is less than $0.50 per share and the CherryBerry Selling Parties comply with other terms of the CherryBerry Purchase Agreement, SWRL agreed to pay a shortfall payment equal to the difference of the sale price of the CB Shares and $0.50 per share, multiplied by the number of shares sold by the CherryBerry Selling Parties. If SWRL had been required to pay the shortfall payment on February 29, 2016, the shortfall payment would have been approximately $1,800,000. SWRL determined the likelihood of incurring the liability to be less than probable and has not recorded a contingent liability at November 30, 2016. In July and August 2015, the CherryBerry Selling Parties submitted to SWRL several requests for payment of approximately $205,000 of shortfall payments based on the sale of a portion of the CB Shares. 13 ROCKY MOUNTAIN CHOCOLATE FACTORY, INC. AND SUBSIDIARIES NOTES TO INTERIM (UNAUDITED) CONSOLIDATED FINANCIAL STATEMENTS In August 2015, SWRL filed a lawsuit against the CherryBerry Selling Parties, a former officer and director of SWRL and unknown other parties, in the District Court for La Plata County, Colorado, alleging wrongful actions on their part to cause the price of SWRL’s common stock to decline and thereafter making an improper demand for the shortfall payment described above, and certain other actions in violation of various provisions of the CherryBerry Purchase Agreement. SWRL sought unspecified damages, attorney’s fees, other costs, and a determination that the shortfall payment arrangement is void. In September 2015, the CherryBerry Selling Parties filed an answer and counterclaim to the lawsuit in the U.S. District Court for the District of Colorado, and moved the lawsuit to federal court in the U.S. District Court for the District of Colorado (the “Colorado District Court”). In addition, the CherryBerry Entities added RMCF to the lawsuit through a third-party complaint. The complaint alleged that SWRL materially breached the CherryBerry Purchase Agreement by not paying the shortfall payment, that SWRL is the alter ego of RMCF and RMCF is liable for any obligations of SWRL, and that the SWRL Loan Agreement should be recharacterized as equity. The CherryBerry Entities sought payment in full of the shortfall payment under the CherryBerry Purchase Agreement, declaratory judgements that SWRL is the alter ego of RMCF and the SWRL Loan Agreement should be recharacterized as equity, and interest, attorney’s fees, costs and other equitable relief. On January 13, 2016, the CherryBerry Entities dismissed without prejudice their counterclaim and third-party complaint in the Colorado District Court, and thereafter on January 13, 2016, the CherryBerry Entities refiled the exact claims (the “Oklahoma Action”) in the United States District Court for the Northern District of Oklahoma (the “Oklahoma Court”). Also on January 13, 2016, RMCF filed a lawsuit against the CherryBerry Entities in the Colorado District Court seeking a declaratory judgment that it is not the alter ego of SWRL and that the SWRL Loan Agreement should not be re-characterized as equity (the “Colorado Action”). On that same date, SWRL filed a complaint against the CherryBerry Selling Parties asserting the same claims as it had asserted previously. RMCF filed a motion to dismiss for lack of jurisdiction and improper venue and in the alternative a motion to transfer venue in response to the Oklahoma Action, and the CherryBerry Selling Parties subsequently filed a motion to dismiss the Colorado Action. In April 2016, the Colorado District Court granted in part the CherryBerry Selling Parties’ motion and administratively closed the case. In addition, in April 2016, the Oklahoma Court denied RMCF’s motion (and SWRL’s similar motion). On April 8, 2016, the CherryBerry Entities moved to add RMCF as a defendant on the alter ego and re-characterization claims in the Oklahoma Action. On May 9, 2016, the Oklahoma Court granted that application. We intend to vigorously assert and defend our rights in this lawsuit. 14 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Cautionary Note Regarding Forward-Looking Statements This Quarterly Report on Form 10-Q (“Quarterly Report”) includes statements of our expectations, intentions, plans and beliefs that constitute “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934 and are intended to come within the safe harbor protection provided by those sections. These forward-looking statements involve various risks and uncertainties. The nature of our operations and the environment in which we operate subject us to changing economic, competitive, regulatory and technological conditions, risks and uncertainties. The statements, other than statements of historical fact, included in this Quarterly Report are forward-looking statements. Many of the forward-looking statements contained in this Quarterly Report may be identified by the use of forward-looking words such as "will," "intend," "believe," "expect," "anticipate," "should," "plan," "estimate," "potential," or similar expressions. Factors which could cause results to differ include, but are not limited to: changes in the confectionery business environment, seasonality, consumer interest in our products, general economic conditions, the ability to attract and retain qualified franchisees, the success of our franchised stores, the success of our frozen yogurt business , receptiveness of our products internationally, consumer and retail trends, costs and availability of raw materials, competition, the success of our co-branding strategy, the success of international expansion efforts and the effect of government regulations. Government regulations which we and our franchisees either are or may be subject to and which could cause results to differ from forward-looking statements include, but are not limited to: local, state and federal laws regarding health, sanitation, safety, building and fire codes, franchising, employment, manufacturing, packaging and distribution of food products and motor carriers. For a detailed discussion of the risks and uncertainties that may cause our actual results to differ from the forward-looking statements contained herein, please see the “Risk Factors” contained in Item 1A. of our Annual Report on Form 10-K for the fiscal year ended February 2 9 , 201 6 . These forward-looking statements apply only as of the date of this Quarterly Report. As such they should not be unduly relied upon for more current circumstances. Except as required by law, we undertake no obligation to release publicly any revisions to these forward-looking statements that might reflect events or circumstances occurring after the date of this Quarterly Report or those that might reflect the occurrence of unanticipated events. Unless otherwise specified, the “Company,” “we,” “us” or “our” refers to Rocky Mountain Chocolate Factory, Inc., a Delaware corporation, and its consolidated subsidiaries. Overview Rocky Mountain Chocolate Factory, Inc., a Delaware corporation, and its subsidiaries (including its operating subsidiary with the same name, Rocky Mountain Chocolate Factory, Inc., a Colorado corporation) (collectively, the “Company,” “we,” “us,” or “our”) is an international franchisor, confectionery manufacturer and retail operator. Founded in 1981, we are headquartered in Durango, Colorado and manufacture an extensive line of premium chocolate candies and other confectionery products. Our subsidiary, U-Swirl International, Inc. (“U-Swirl”), franchises and operates self-serve frozen yogurt cafés. Our revenues and profitability are derived principally from our franchised/license system of retail stores that feature chocolate, frozen yogurt and other confectionery products. We also sell our candy in selected locations outside of our system of retail stores and license the use of our brand with certain consumer products. As of November 30, 2016, there were 4 Company-owned, 82 Cold Stone Creamery co-branded and 285 franchised Rocky Mountain Chocolate Factory stores operating in 40 states, Canada, Japan, South Korea, the Philippines, the Kingdom of Saudi Arabia and the United Arab Emirates. As of November 30, 2016, U-Swirl operated 5 Company-owned cafés and 168 franchised cafés located in 35 states, Canada and the United Arab Emirates. U-Swirl operates and franchises self-serve frozen yogurt cafés under the names “U-Swirl,” “Yogurtini,” “CherryBerry,” “Josie’s Frozen Yogurt,” “Yogli Mogli Frozen Yogurt,” “Fuzzy Peach Frozen Yogurt,” “Let’s Yo!,” and “Aspen Leaf Yogurt”. Effective March 1, 2015, we reorganized to create a holding company structure. Our operating subsidiary with the same name, Rocky Mountain Chocolate Factory, Inc., a Colorado corporation (“RMCF”), which was previously the public company, became a wholly-owned subsidiary of a newly formed entity, Rocky Mountain Chocolate Factory, Inc., a Delaware corporation (“Newco”), and all of the outstanding shares of common stock of RMCF were exchanged on a one-for-one basis for shares of common stock of Newco. Our new holding company began trading on March 2, 2015 on the NASDAQ Global Market under the symbol “RMCF”, which was the same symbol used by RMCF prior to the holding company reorganization. In January 2013, through our wholly-owned subsidiaries, including Aspen Leaf Yogurt, LLC (“ALY”), we entered into two agreements to sell all of the assets of our ALY frozen yogurt stores, along with our interest in the self-serve frozen yogurt franchises and retail units branded as “Yogurtini” which we also acquired in January 2013, to U-Swirl, Inc., a publicly traded company (OTCQB: SWRL) (“SWRL”), in exchange for a 60% controlling equity interest in SWRL, which was subsequently diluted to 39% as of February 29, 2016 following various issuances of common stock of SWRL. At that time, U-Swirl was a wholly-owned subsidiary of SWRL, and was the operating subsidiary for all of SWRL’s operations. Upon completion of these transactions, we ceased to directly operate any Company-owned ALY locations or sell and support frozen yogurt franchise locations, which was being supported by SWRL. 15 In fiscal year (“FY”) 2014, SWRL acquired the franchise rights and certain other assets of self-serve frozen yogurt concepts under the names “CherryBerry,” “Yogli Mogli Frozen Yogurt” and “Fuzzy Peach Frozen Yogurt.” In connection with these acquisitions, the Company entered into a credit facility with Wells Fargo, N.A. used to finance the acquisitions of SWRL, and in turn, the Company entered into a loan and security agreement with SWRL to cover the purchase price and other costs associated with the acquisitions (the “SWRL Loan Agreement”). Borrowings under the SWRL Loan Agreement were secured by all of the assets of SWRL, including all of the outstanding stock of its wholly-owned subsidiary, U-Swirl. Under the SWRL Loan Agreement, SWRL was subject to various financial covenants. SWRL was not compliant with the financial covenants during the year ended February 29, 2016 and the loan matured on January 16, 2016 without payment in full by SWRL. Upon the occurrence and during the continuance of an event of default, we were entitled to charge interest on all amounts due under the SWRL Loan Agreement at the default rate of 15% per annum, accelerate payment of all amounts due under the SWRL Loan Agreement, and foreclose on all or any portion of the security interest. As a result of the defaults, we issued a demand for payment of all obligations under the SWRL Loan Agreement. SWRL was unable to repay the obligations under the SWRL Loan Agreement, and as a result, we foreclosed on all of the outstanding stock of U-Swirl on February 29, 2016 in full satisfaction of the amounts owed under the SWRL Loan Agreement. This resulted in U-Swirl becoming a wholly-owned subsidiary of the Company as of February 29, 2016 and concurrently the Company ceased to have financial control of SWRL as of February 29, 2016. As of February 29, 2016, SWRL had no operating assets. Results of Operations Three Months Ended November 30, 6 Compared to the Three Months Ended November 30, 5 Basic earnings per share increased 112.5% from $.08 in the three months ended November 30, 2015 to $.17 in the three months ended November 30, 2016. Revenues increased 1.5% from $9.8 million in the three months ended November 30, 2015 to $10.0 million in the three months ended November 30, 2016. Operating income increased 29.0% from $1.3 million in the three months ended November 30, 2015 to $1.6 million in the three months ended November 30, 2016. Net income increased 129.5% from $441,000 in the three months ended November 30, 2015 to $1.0 million in the three months ended November 30, 2016. The increase in revenues was primarily the result of higher factory sales mostly offset by lower royalty and marketing fees and lower retail sales. The increase in operating income was primarily the result of lower operating costs. The increase in net income and earnings per share is the result of a decline in operating costs and a decrease in the earnings attributable to the non-controlling interest. Revenues Three Months Ended November 30, $ % ($’s in thousands) Change Change Factory sales $ $ $ % Retail sales ( 91.3 ) (10.0% ) Franchise fees % Royalty and Marketing fees ( 104.1 ) (6.0% ) Total $ $ $ % Factory Sales The increase in factory sales for the three months ended November 30, 2016 versus the three months ended November 30, 2015 was primarily due to a 15.8% increase in shipments of product to customers outside our network of franchise retail locations. The increase in shipments of products to customers outside our network of franchise retail locations was the result of an increase in purchases from new customers. Same store pounds purchased by domestic Rocky Mountain Chocolate Factory franchise and license locations decreased 0.8% in the three months ended November 30, 2016, compared with the three months ended November 30, 2015. Retail Sales The decrease in retail sales was primarily due to changes in retail units in operation resulting from the sale of certain Company-owned locations and the closure of a certain underperforming Company-owned location. Same store sales at all Company-owned stores and cafés increased 3.6% in the three months ended November 30, 2016 compared to the three months ended November 30, 2015. Royalties, Marketing Fees and Franchise Fees The decrease in royalties and marketing fees from the three months ended November 30, 2015 to the three months ended November 30, 2016 resulted from a 12.9% decrease in domestic franchise units in operation partially offset by higher same store sales. The average number of total domestic franchise stores in operation decreased from 419 in the three months ended November 30, 2015 to 365 during the three months ended November 30, 2016. This decrease is the result of domestic store closures exceeding domestic store openings, primarily the result of franchise and license closures of U-Swirl franchise locations. Same store sales at total franchise stores and cafés in operation increased 1.1% during the three months ended November 30, 2016 compared to the three months ended November 30 2015. Franchise fees increased primarily as a result of an increase in franchise transfers and the associated fees and an increase in the average franchise fee recognized on domestic franchise openings during the three months ended November 30, 2016 compared to the three months ended November 30, 2015. 16 Costs and Expenses Three Months Ended November 30, $ % ($’s in thousands) Change Change Cost of sales – factory $ $ $ % Cost of sales - retail ( 21.1 ) (6.1% ) Franchise costs ( 137.0 ) (20.8% ) Sales and marketing % General and administrative ( 207.1 ) (19.0% ) Retail operating ( 118.8 ) (17.7% ) Total $ $ $ ( 171.5 ) (2.1% ) Gross Margin Three Months Ended November 30, $ % ($’s in thousands) Change Change Factory gross margin $ $ $ % Retail ( 70.2 ) (12.2% ) Total $ $ $ ( 17.4 ) (0.6% ) Gross Margin Three Months Ended November 30, % % Change Change (Percent) Factory gross margin % % (0.5% ) (1.7% ) Retail % % (1.6% ) (2.6% ) Total % % (1.1% ) (3.2% ) Adjusted Gross Margin Three Months Ended November 30, $ % ($’s in thousands) Change Change Factory gross margin $ $ $ % Plus: depreciation and amortization % Factory adjusted gross margin % Retail ( 70.2 ) (12.2% ) Total Adjusted Gross Margin $ $ $ % Factory adjusted gross margin % % (0.3% ) (0.9% ) Retail % % (1.6% ) (2.6% ) Total Adjusted Gross Margin % % (1.0% ) (2.8% ) Adjusted gross margin and factory adjusted gross margin are non-GAAP measures. Adjusted gross margin is equal to the sum of our factory adjusted gross margin plus our retail gross margin calculated in accordance with GAAP. Factory adjusted gross margin is equal to factory gross margin minus depreciation and amortization expense. We believe adjusted gross margin and factory adjusted gross margin are helpful in understanding our past performance as a supplement to gross margin, factory gross margin and other performance measures calculated in conformity with GAAP. We believe that adjusted gross margin and factory adjusted gross margin are useful to investors because they provide a measure of operating performance and our ability to generate cash that is unaffected by non-cash accounting measures. Additionally, we use adjusted gross margin and factory adjusted gross margin rather than gross margin and factory gross margin to make incremental pricing decisions. Adjusted gross margin and factory adjusted gross margin have limitations as analytical tools because they exclude the impact of depreciation and amortization expense and you should not consider it in isolation or as a substitute for any measure reported under GAAP. Our use of capital assets makes depreciation and amortization expense a necessary element of our costs and our ability to generate income. Due to these limitations, we use adjusted gross margin and factory adjusted gross margin as measures of performance only in conjunction with GAAP measures of performance such as gross margin and factory gross margin. 17 Cost of Sales Factory margins decreased 50 basis points in the three months ended November 30, 2016 compared to the three months ended November 30, 2015 due primarily to lower costs of certain materials more than offset by increased costs of labor and overhead in the three months ended November 30, 2016 compared to the three months ended November 30, 2015. The decrease in Company-owned store margin is due primarily to a decrease in Company-owned café revenue resulting from the sale of yogurt and the associated higher margins. This change is the result of a decrease in units in operation during the three months ended November 30, 2016 compared to the prior year. Franchise Costs The decrease in franchise costs in the three months ended November 30, 2016 versus the three months ended November 30, 2015 is due primarily to lower franchise costs associated with supporting U-Swirl franchise units as a result of the foreclosure of U-Swirl in the prior year and the associated focus on reduction of duplicative franchise costs. As a percentage of total royalty and marketing fees and franchise fee revenue, franchise costs decreased to 30.5% in the three months ended November 30, 2016 from 36.9% in the three months ended November 30, 2015. Sales and Marketing The increase in sales and marketing costs for the three months ended November 30, 2016 compared to the three months ended November 30, 2015 is primarily due to higher marketing related compensation associated with additional sales staff partially offset by lower marketing-related costs associated with U-Swirl franchise locations. Marketing costs for U-Swirl franchise locations declined because of lower marketing fee revenues, the result of fewer franchise stores in operation. General and Administrative The decrease in general and administrative costs for the three months ended November 30, 2016 compared to the three months ended November 30, 2015 is due primarily to the foreclosure of U-Swirl in the prior year and the associated focus on reduction of duplicative general and administrative costs. For the three months ended November 30, 2016, approximately $86,000 of U-Swirl general and administrative costs were consolidated within our results, compared with $287,000 in the three months ended November 30, 2015. As a percentage of total revenues, general and administrative expenses decreased to 8.8% in the three months ended November 30, 2016 compared to 11.1% in the three months ended November 30, 2015. Retail Operating Expenses The decrease in retail operating expenses for the three months ended November 30, 2016 compared to the three months ended November 30, 2015 was due primarily to changes in units in operation, resulting from the sale of certain Company-owned units and the closure of certain underperforming Company-owned units. Retail operating expenses, as a percentage of retail sales, decreased from 73.0% in the three months ended November 30, 2015 to 66.7% in the three months ended November 30, 2016. This decrease is primarily the result of the decrease in units in operation from the prior year. Depreciation and Amortization Depreciation and amortization, exclusive of depreciation and amortization included in cost of sales, was $202,000 in the three months ended November 30, 2016, a decrease of 17.9% from $246,000 incurred in the three months ended November 30, 2015. This decrease was the result of fewer Company-owned store assets in service. Depreciation and amortization included in cost of sales increased 20.6% from $98,000 in the three months ended November 30, 2015 to $118,000 in the three months ended November 30, 2016. This increase was the result of an increase in production assets in service. Other Income Net interest expense was $31,300 in the three months ended November 30, 2016 compared to net interest expense of $38,800 incurred in the three months ended November 30, 2015. This change was the result of less interest expense incurred on lower average outstanding promissory note balances. Income Tax Expense Our effective income tax rate for the three months ended November 30, 2016 was 36.1%, compared to 36.2% for the three months ended November 30, 2015. For the three months ended November 30, 2015, the financial statements presented represent the consolidated statements of two separate consolidated groups for income tax purposes. The Company has filed income tax returns consolidating the results of the Company and its wholly-owned subsidiary, ALY. SWRL has filed a separate consolidated income tax return for the results of SWRL and its wholly owned subsidiary, U-Swirl. RMCF and SWRL have filed separate income tax returns because RMCF owned only 39% of SWRL. Beginning on March 1, 2016, the results of U-Swirl will be included in RMCF’s consolidated income tax return, and on the same date, will be removed from SWRL’s consolidated tax return. This is a result of the foreclosure of RMCF on the outstanding stock of U-Swirl in satisfaction of debt between RMCF and SWRL. The consolidated tax return for RMCF for future periods will include all operating results of U-Swirl. SWRL will file separate income tax returns in future periods, however, there are no remaining operating assets held by SWRL. 18 U-Swirl has significant net operating loss carryovers. In accordance with Section 382 of the Internal Revenue Code, deductibility of U-Swirl’s U.S. net operating loss carryovers may be subject to annual limitation in the event of a change in control. We have performed a preliminary evaluation as to whether a change in control has taken place, and have concluded that there was a change of control with respect to the net operating losses of U-Swirl when the Company acquired a 60% ownership interest in January 2013. Nine Months Ended November 30, 6 Compared to the Nine Months Ended November 30, 5 Basic earnings per share increased 38.2% from $.34 in the nine months ended November 30, 2015 compared to $.47 in the nine months ended November 30, 2016. Revenues decreased 5.1% to $27.9 million for the nine months ended November 30, 2016 compared to $29.4 million in the nine months ended November 30, 2015. Operating income decreased 0.2% from $4.36 million in the nine months ended November 30, 2015 to $4.35 million in the nine months ended November 30, 2016. Net income increased 37.0% from $2.0 million in the nine months ended November 30, 2015 to $2.7 million in the nine months ended November 30, 2016. The decrease in operating income was due primarily to a decrease in revenue mostly offset by a decrease in operating expenses. This decrease was more than offset by no amount of net income being attributable to non-controlling interest. Revenues Nine Months Ended November 30, $ % ($’s in thousands) Change Change Factory sales $ $ $ ( 440.3 ) (2.4% ) Retail sales ( 448.4 ) (11.6% ) Franchise fees ( 202.9 ) (45.7% ) Royalty and marketing fees ( 420.9 ) (6.5% ) Total $ $ $ ) (5.1% ) Factory Sales The decrease in factory sales for the nine months ended November 30, 2016 versus the nine months ended November 30, 2015 was primarily due to a 10.4% decrease in shipments of product to customers outside our network of franchised retail stores, a 3.5% decrease in the average number of domestic Rocky Mountain Chocolate Factory franchised stores in operation, and a 2.7% decrease in same-store pounds purchased by our network of franchise and license stores. Revenue from one customer of the Company’s Manufacturing segment represented approximately $2.1 million, or 11.6% of factory sales, during the nine months ended November 30, 2016 compared to revenue of $3.1 million, or 16.7% of factory sales, from the same customer in the nine months ended November 30, 2015. Retail Sales The decrease in retail sales was primarily due to changes in retail units in operation resulting from the sale of certain Company-owned locations and the closure of a certain underperforming Company-owned location. Same store sales at all Company-owned stores and cafés increased 2.1% in the nine months ended November 30, 2016 compared to the nine months ended November 30, 2015. Royalties, Marketing Fees and Franchise Fees The decrease in royalties and marketing fees for the nine months ended November 30, 2016 compared to the nine months ended November 30, 2015 resulted from an 11.6% decrease in franchise units in operation partially offset by higher same store sales. The average number of total franchise stores in operation decreased from 430 in the nine months ended November 30, 2015 to 380 during the nine months ended November 30, 2016. This decrease is the result of domestic store closures exceeding domestic store openings, primarily the result of franchise and license closures of U-Swirl franchise locations. Same store sales at total franchise stores and cafés in operation increased 0.5% during the nine months ended November 30, 2016 compared to the nine months ended November 30, 2015. Franchise fee revenues decreased as a result of no international license fees being recognized in the nine months ended November 30, 2016 and license fees associated with the license agreements for the development and franchising of CherryBerry stores in the Canadian province of Ontario being recognized in the nine months ended November 30, 2015. Costs and Expenses Nine Months Ended November 30, $ % ($’s in thousands) Change Change Cost of sales – factory $ $ $ ( 275.2 ) (2.0% ) Cost of sales - retail ( 100.4 ) (7.9% ) Franchise costs ( 299.5 ) (16.0% ) Sales and marketing % General and administrative ( 449.1 ) (12.6% ) Retail operating ( 441.6 ) (19.0% ) Total $ $ $ ) (5.9% ) 19 Gross margin Nine Months Ended November 30, $ % ($’s in thousands) Change Change Factory gross margin $ $ $ ( 165.1 ) (3.2% ) Retail ( 348.0 ) (13.4% ) Total $ $ $ ( 513.1 ) (6.6% ) Gross Margin Nine Months Ended November 30, % % Change Change (Percent) Factory gross margin % % (0.3% ) (1.1% ) Retail % % (1.4% ) (2.1% ) Total % % (1.0% ) (2.9% ) Adjusted Gross Margin Nine Months Ended November 30, $ % ($’s in thousands) Change Change Factory gross margin $ $ $ ( 165.1 ) (3.2% ) Plus: depreciation and amortization $ % Factory adjusted gross margin ( 141.4 ) (2.6% ) Retail ( 348.0 ) (13.4% ) Total Adjusted Gross Margin $ $ $ ( 489.4 ) (6.1% ) Factory adjusted gross margin % % (0.1% ) (0.3% ) Retail % % (1.4% ) (2.1% ) Total Adjusted Gross Margin % % (0.8% ) (2.2% ) Adjusted gross margin and factory adjusted gross margin are non-GAAP measures. Adjusted gross margin is equal to the sum of our factory adjusted gross margin plus our retail gross margin calculated in accordance with GAAP. Factory adjusted gross margin is equal to factory gross margin minus depreciation and amortization expense. We believe adjusted gross margin and factory adjusted gross margin are helpful in understanding our past performance as a supplement to gross margin, factory gross margin and other performance measures calculated in conformity with GAAP. We believe that adjusted gross margin and factory adjusted gross margin are useful to investors because they provide a measure of operating performance and our ability to generate cash that is unaffected by non-cash accounting measures. Additionally, we use adjusted gross margin and factory adjusted gross margin rather than gross margin and factory gross margin to make incremental pricing decisions. Adjusted gross margin and factory adjusted gross margin have limitations as analytical tools because they exclude the impact of depreciation and amortization expense and you should not consider it in isolation or as a substitute for any measure reported under GAAP. Our use of capital assets makes depreciation and amortization expense a necessary element of our costs and our ability to generate income. Due to these limitations, we use adjusted gross margin and factory adjusted gross margin as measures of performance only in conjunction with GAAP measures of performance such as gross margin and factory gross margin. Costs and Expenses Cost of Sales Factory margins decreased 30 basis points in the nine months ended November 30, 2016 compared to the nine months ended November 30, 2015 due primarily to lower costs of certain materials more than offset by increased costs of labor and overhead. The decrease in Company-owned store margin is due primarily to a decrease in Company-owned revenues from higher margin items. This change is the result of a decrease in units in operation and lower revenues associated with Company-owned frozen yogurt cafés during the nine months ended November 30, 2016 compared to the prior year. Franchise Costs The decrease in franchise costs in the nine months ended November 30, 2016 versus the nine months ended November 30, 2015 is due primarily to lower franchise costs associated with supporting U-Swirl franchise units as a result of the foreclosure of U-Swirl in the prior year and the associated focus on reduction of duplicative franchise costs. As a percentage of total royalty and marketing fees and franchise fee revenue, franchise costs decreased to 24.8% in the nine months ended November 30, 2016 from 26.9% in the nine months ended November 30, 2015. This decrease as a percentage of royalty, marketing and franchise fees is primarily a result of lower franchise costs. 20 Sales and Marketing The increase in sales and marketing costs for the nine months ended November 30, 2016 compared to the Nine months ended November 30, 2015 is primarily due to higher marketing related compensation associated with additional sales staff partially offset by lower marketing-related costs associated with U-Swirl franchise locations. Marketing costs for U-Swirl franchise locations declined because of lower marketing fee revenues resulting from fewer franchise stores in operation. General and Administrative The decrease in general and administrative costs for the nine months ended November 30, 2016 compared to the nine months ended November 30, 2015 is due primarily to the foreclosure of U-Swirl in the prior year and the associated focus on reduction of duplicative general and administrative costs. For the nine months ended November 30, 2016, approximately $347,000 of U-Swirl general and administrative costs were consolidated within our results, compared with $956,000 in the nine months ended November 30, 2015. As a percentage of total revenues, general and administrative expenses decreased to 11.1% in the nine months ended November 30, 2016 compared to 12.1% in the nine months ended November 30, 2015. Retail Operating Expenses The decrease in retail operating expenses for the nine months ended November 30, 2016 compared to the nine months ended November 30, 2015 was due primarily to changes in units in operation, resulting from the sale of certain Company-owned units and the closure of certain underperforming Company-owned units. Retail operating expenses, as a percentage of retail sales, decreased from 59.8% in the nine months ended November 30, 2015 to 54.7% in the nine months ended November 30, 2016. This decrease is primarily the result of a decrease in units in operation from the prior year. Depreciation and Amortization Depreciation and amortization, exclusive of depreciation and amortization included in cost of sales, was $638,000 in the nine months ended November 30, 2016, a decrease of 16.4% from $763,000 incurred in the nine months ended November 30, 2015. This decrease was the result of fewer Company-owned store assets in service. Depreciation and amortization included in cost of sales increased 7.9% from $301,000 in the nine months ended November 30, 2015 to $324,000 in the nine months ended November 30, 2016. This increase was the result of an increase in production assets in service. Restructuring and acquisition related charges Restructuring and acquisition related charges of $60,000 during the nine months ended November 30, 2016 increased from $0 during the nine months ended November 30, 2015. The increase is primarily the result of lease settlement costs related to the closure of an ALY Company-owned location. Other Income Net interest expense was $100,300 in the nine months ended November 30, 2016, a decrease of 20.7% compared to net interest expense of $126,600 in the nine months ended November 30, 2015. This change was the result of less interest expense incurred on lower average outstanding promissory note balances. Income Tax Expense Our effective income tax rate for the nine months ended November 30, 2016 was 36.1%, compared to 30.4% for the nine months ended November 30, 2015. The increase of 5.7% is primarily due to the tax consequences of a change in the controlling interest in SWRL and foreclosure upon the stock of U-Swirl. For the nine months ended November 30, 2015, the financial statements presented represent the consolidated statements of two separate consolidated groups for income tax purposes. The Company has filed income tax returns consolidating the results of the Company and its wholly-owned subsidiary, ALY. SWRL has filed a separate consolidated income tax return for the results of SWRL and its wholly owned subsidiary, U-Swirl. RMCF and SWRL have filed separate income tax returns because RMCF owned only 39% of SWRL. Beginning on March 1, 2016, the results of U-Swirl will be included in RMCF’s consolidated income tax return, and on the same date, will be removed from SWRL’s consolidated tax return. This is a result of the foreclosure of RMCF on the outstanding stock of U-Swirl in satisfaction of debt between RMCF and SWRL. The consolidated tax return for RMCF for future periods will include all operating results of U-Swirl. SWRL will file separate income tax returns in future periods, however, there are no remaining operating assets held by SWRL. 21 U-Swirl has significant net operating loss carryovers. In accordance with Section 382 of the Internal Revenue Code, deductibility of U-Swirl’s U.S. net operating loss carryovers may be subject to annual limitation in the event of a change in control. We have performed a preliminary evaluation as to whether a change in control has taken place, and have concluded that there was a change of control with respect to the net operating losses of U-Swirl when the Company acquired a 60% ownership interest in January 2013. Liquidity and Capital Resources As of November 30, 2016, working capital was $7.2 million, compared with $7.4 million as of February 29, 2016, a decrease of $200,000. The decrease in working capital was primarily due to the payment of dividends, payments on long term debt and repurchases of common stock partially offset by positive operating results. Cash and cash equivalent balances decreased $1.6 million from $6.2 million as of February 29, 2016 to $4.6 million as of November 30, 2016 as a result of cash flow used by financing activities, including repayment of indebtedness, payment of dividends and stock repurchases. Our current ratio was 1.9 to 1 at November 30, 2016 and February 29, 2016. We monitor current and anticipated future levels of cash and cash equivalents in relation to anticipated operating, financing and investing requirements. For the nine months ended November 30, 2016, we had net income of $2,718,446. Operating activities provided cash of $2,997,051, with the principal adjustment to reconcile the net income to net cash provided by operating activities being depreciation and amortization of $962,632, stock compensation expense of $447,581 and an increase in accounts payable of $156,150 mostly offset by an increase to inventory of $771,281 and an increase in accounts receivable of $650,708. During the comparable 2015 period, we had net income of $2,947,215, and operating activities provided cash of $4,605,010. The principal adjustment to reconcile the net income to net cash provided by operating activities was depreciation and amortization of $1,064,211 and stock compensation expense of $615,740. For the nine months ended November 30, 2016, investing activities used cash of $1,171,779, primarily due to the purchases of property and equipment of $1,048,667. In comparison, investing activities used cash of $558,244 during the nine months ended November 30, 2015 primarily due to the purchases of property and equipment of $625,180. Financing activities used cash of $3,423,767 for the nine months ended November 30, 2016 and used cash of $6,050,217 during the prior year period. This was primarily due to a decrease in cash used to repurchase common stock during the nine months ended November 30, 2016 compared to the nine months ended November 30, 2015. We have a $5.0 million ($5.0 million available as of November 30, 2016) working capital line of credit collateralized by substantially all of our assets with the exception of our retail store assets. Additionally, the line of credit is subject to various financial ratio and leverage covenants. As of November 30, 2016, we were in compliance with all such covenants. The line is subject to renewal on September 30, 2017. As of November 30, 2016, no amount was outstanding under this line of credit. The Company’s long-term debt is comprised of a promissory note, the proceeds of which were loaned to SWRL and used to finance business acquisitions by SWRL (unpaid balance as of November 30, 2016, $4.1 million). The promissory note allowed the Company to borrow up to a maximum of $7.0 million to finance business acquisitions and bears interest at a fixed annual rate of 3.75%. The promissory note matures on January 15, 2020, with amortized principal and accrued interest due monthly on the promissory note. Additionally, the promissory note is subject to various financial ratio and leverage covenants. As of November 30, 2016, we were in compliance with all such covenants. As discussed above, in FY 2014, SWRL acquired the franchise rights and certain other assets of self-serve frozen yogurt concepts under the names “CherryBerry,” “Yogli Mogli Frozen Yogurt” and “Fuzzy Peach Frozen Yogurt.” In connection with these acquisitions, the Company entered into a credit facility with Wells Fargo Bank, N.A. used to finance the acquisitions by SWRL, and in turn, the Company entered into the SWRL Loan Agreement with SWRL. Borrowings under the SWRL Loan Agreement were secured by all of the assets of SWRL, including all of the outstanding stock of its wholly-owned subsidiary, U-Swirl. Under the SWRL Loan Agreement, SWRL was subject to various financial covenants. SWRL was not compliant with the financial covenants during the year ended February 29, 2016 and the loan matured on January 16, 2016 without payment in full by SWRL. Upon the occurrence and during the continuance of an event of default, we were entitled to charge interest on all amounts due under the SWRL Loan Agreement at the default rate of 15% per annum, accelerate payment of all amounts due under the SWRL Loan Agreement, and foreclose on all or any portion of the security interest. As a result of the defaults, we issued a demand for payment of all obligations under the SWRL Loan Agreement. SWRL was unable to repay the obligations under the SWRL Loan Agreement, and as a result, we foreclosed on all of the outstanding stock of U-Swirl as of February 29, 2016 in full satisfaction of the amounts owed under the SWRL Loan Agreement. This resulted in U-Swirl becoming a wholly-owned subsidiary of the Company as of February 29, 2016, and concurrently the Company ceased to have financial control of SWRL as of February 29, 2016. As of February 29, 2016, SWRL had no operating assets. 22 On July 15, 2014, the Company publicly announced a plan to repurchase up to $3.0 million of its common stock in the open market or in private transactions, whenever deemed appropriate by management. On January 13, 2015, the Company announced a plan to purchase up to an additional $2,058,000 of its common stock under the repurchase plan, and on May 21, 2015, the Company announced a further increase to the repurchase plan by authorizing the purchase of up to an additional $2,090,000 of its common stock under the repurchase plan. During the nine months ended November 30, 2016, the Company repurchased 35,108 shares under the repurchase plan at an average price of $10.01 per share. As of November 30, 2016, approximately $638,121 remains available under the repurchase plan for further stock repurchases. We believe cash flows generated by operating activities and available financing will be sufficient to fund our operations for at least the next twelve months. If necessary, the Company has an available bank line of credit to help meet these requirements. 23 Off-Balance Sheet Arrangements As of November 30, 2016, we had no off-balance sheet arrangements or obligations. Impact of Inflation Inflationary factors such as increases in the costs of ingredients and labor directly affect our operations. Most of our leases provide for cost-of-living adjustments and require us to pay taxes, insurance and maintenance expenses, all of which are subject to inflation. Additionally, our future lease costs for new facilities may include potentially escalating costs of real estate and construction. There is no assurance that we will be able to pass on increased costs to our customers. Depreciation expense is based on the historical cost to us of our fixed assets, and is therefore potentially less than it would be if it were based on current replacement cost. While property and equipment acquired in prior years will ultimately have to be replaced at higher prices, it is expected that replacement will be a gradual process over many years. Seasonality We are subject to seasonal fluctuations in sales, which cause fluctuations in quarterly results of operations. Historically, the strongest sales of our confectionary products have occurred during the Christmas holiday through Mother’s Day. We believe the strongest sales of frozen yogurt products will occur during the summer months. In addition, quarterly results have been, and in the future are likely to be, affected by the timing of new store openings and sales of franchises. Because of the seasonality of our business and the impact of new store openings and sales of franchises, results for any quarter are not necessarily indicative of results that may be achieved in other quarters or for a full fiscal year. Item 3.Quantitative and Qualitative Disclosures About Market Risk We do not engage in commodity futures trading or hedging activities and do not enter into derivative financial instrument transactions for trading or other speculative purposes. We also do not engage in transactions in foreign currencies or in interest rate swap transactions that could expose us to market risk. However, we are exposed to some commodity price and interest rate risks. We frequently enter into purchase contracts of between six to eighteen months for chocolate and certain nuts. These contracts permit us to purchase the specified commodity at a fixed price on an as-needed basis during the term of the contract. Because prices for these products may fluctuate, we may benefit if prices rise during the terms of these contracts, but we may be required to pay above-market prices if prices fall and we are unable to renegotiate the terms of the contract. As of November 30, 2016, based on future contractual obligations for ingredients, we estimate that a 10.0% change in the prices of contracted ingredients would result in a $200,000 favorable or unfavorable price benefit or cost, respectively, resulting from our contracts. We have a $5.0 million bank line of credit that bears interest at a variable rate. As of November 30, 2016, no amount was outstanding under the line of credit. We do not believe that we are exposed to any material interest rate risk related to this credit facility. The Company also entered into a $7.0 million promissory note with interest at a fixed rate of 3.75% annually to finance the previous acquisitions by SWRL. As of November 30, 2016, $4.1 million was outstanding under this promissory note. We do not believe that we are exposed to any material interest rate risk related to this promissory note. 24 Item 4.Controls and Procedures Evaluation of Disclosure Controls and Procedures We maintain disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934 (the “Exchange Act”)) that are designed to ensure that material information relating to us is made known to the officers who certify as to our financial reports and to other members of senior management and the Board of Directors. These disclosure controls and procedures are designed to ensure that information required to be disclosed in our reports that are filed or submitted under the Exchange Act, are recorded, processed, summarized, and reported within the time periods specified in the SEC’s rules and forms. Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed by an issuer in the reports that it files or submits under the Exchange Act is accumulated and communicated to our management, including our principal executive and principal financial officers, or persons performing similar functions, as appropriate to allow timely decisions regarding required disclosure. Company management, with the participation of our Chief Executive Officer and Chief Financial Officer, conducted an evaluation of the effectiveness of our disclosure controls and procedures. Based upon this evaluation, our Chief Executive Officer and Chief Financial Officer have concluded that our disclosure controls and procedures are effective as of November 30, 2016. Changes in Internal Control over Financial Reporting There were no changes in our internal control over financial reporting that occurred during the quarter ended November 30, 2016 that have materially affected, or are reasonably likely to materially affect, the Company’s internal control over financial reporting. PART II. OTHER INFORMATION Item 1. Legal Proceedings From time to time, we may become involved in legal proceedings arising in the ordinary course of our business. Except as described below, we are not presently a party to any litigation that we believe to be material and we are not aware of any pending or threatened litigation against us that we believe could have a material adverse effect on our business, operating results, financial condition or cash flows. In January 2014, SWRL entered into an Asset Purchase Agreement (the “CherryBerry Purchase Agreement”) with CherryBerry Enterprises LLC, CherryBerry Corporate LLC, CherryBerry LLC (collectively, the “CherryBerry Entities”), and their respective owners (collectively, the “CherryBerry Selling Parties”), pursuant to which SWRL acquired the franchise rights of frozen yogurt stores branded as “CherryBerry” (the “CherryBerry Acquisition”). As a part of the consideration for the CherryBerry Acquisition, SWRL agreed to issue an aggregate of 4,000,000 shares of SWRL common stock (the “CB Shares”) to the CherryBerry Selling Parties, which were subject to a one-year lock-up agreement. The CB Shares were issued to the CherryBerry Selling Parties in February 2015. Pursuant to the terms of the CherryBerry Purchase Agreement, following expiration of the lock-up period, if any of the CherryBerry Selling Parties desired to sell their CB Shares, they must first offer such shares to SWRL and RMCF prior to any sale of the CB Shares on the open market. If the proceeds from the sale of any of the CB Shares is less than $0.50 per share and the CherryBerry Selling Parties comply with other terms of the CherryBerry Purchase Agreement, SWRL agreed to pay a shortfall payment equal to the difference of the sale price of the CB Shares and $0.50 per share, multiplied by the number of shares sold by the CherryBerry Selling Parties. If SWRL had been required to pay the shortfall payment on February 29, 2016, the shortfall payment would have been approximately $1,800,000. SWRL determined the likelihood of incurring the liability to be less than probable and has not recorded a contingent liability at November 30, 2016. In July and August 2015, the CherryBerry Selling Parties submitted to SWRL several requests for payment of approximately $205,000 of shortfall payments based on the sale of a portion of the CB Shares. In August 2015, SWRL filed a lawsuit against the CherryBerry Selling Parties, a former officer and director of SWRL and unknown other parties, in the District Court for La Plata County, Colorado, alleging wrongful actions on their part to cause the price of SWRL’s common stock to decline and thereafter making an improper demand for the shortfall payment described above, and certain other actions in violation of various provisions of the CherryBerry Purchase Agreement. SWRL sought unspecified damages, attorney’s fees, other costs, and a determination that the shortfall payment arrangement is void. In September 2015, the CherryBerry Selling Parties filed an answer and counterclaim to the lawsuit in the U.S. District Court for the District of Colorado, and moved the lawsuit to federal court in the U.S. District Court for the District of Colorado (the “Colorado District Court”). In addition, the CherryBerry Entities added RMCF to the lawsuit through a third-party complaint. The complaint alleged that SWRL materially breached the CherryBerry Purchase Agreement by not paying the shortfall payment, that SWRL is the alter ego of RMCF and RMCF is liable for any obligations of SWRL, and that the SWRL Loan Agreement should be recharacterized as equity. The CherryBerry Entities sought payment in full of the shortfall payment under the CherryBerry Purchase Agreement, declaratory judgements that SWRL is the alter ego of RMCF and the SWRL Loan Agreement should be recharacterized as equity, and interest, attorney’s fees, costs and other equitable relief. 25 On January 13, 2016, the CherryBerry Entities dismissed without prejudice their counterclaim and third-party complaint from the Colorado District Court, and thereafter on January 13, 2016, the CherryBerry Entities refiled the exact claims (the “Oklahoma Action”) in the United States District Court for the Northern District of Oklahoma (the “Oklahoma Court”). Also on January 13, 2016, RMCF filed a lawsuit against the CherryBerry Entities in the Colorado District Court seeking a declaratory judgment that it is not the alter ego of SWRL and that the SWRL Loan Agreement should not be re-characterized as equity (the “Colorado Action”). On that same date, SWRL filed a complaint against the CherryBerry Selling Parties asserting the same claims as it had asserted previously. RMCF filed a motion to dismiss for lack of jurisdiction and improper venue and in the alternative a motion to transfer venue in response to the Oklahoma Action, and the CherryBerry Selling Parties subsequently filed a motion to dismiss the Colorado Action. In April 2016, the Colorado District Court granted in part the CherryBerry Selling Parties’ motion and administratively closed the case. In addition, in April 2016, the Oklahoma Court denied RMCF’s motion (and SWRL’s similar motion). On April 8, 2016, the CherryBerry Entities moved to add RMCF as a defendant on the alter ego and re-characterization claims in the Oklahoma Action. On May 9, 2016, the Oklahoma Court granted that application. We intend to vigorously assert and defend our rights in this lawsuit. 26 Item 1A.Risk Factors In addition to the other information set forth in this Quarterly Report on Form 10-Q, you should carefully consider the factors discussed in Part 1, “Item 1A. Risk Factors” in our Annual Report on Form 10-K for the fiscal year ended February 29, 2016. There have been no material changes in our risk factors from those disclosed in our Annual Report on Form 10-K for the fiscal year ended February 29, 2016. Item 2.Unregistered Sales of Equity Securities and Use of Proceeds Issuer Purchases of Equity Securities The Company did not repurchase any shares during the three months ended November 30, 2016. On July 15, 2014, the Company publicly announced a plan to repurchase up to $3.0 million of its common stock in the open market or in private transactions, whenever deemed appropriate by management. On January 13, 2015, the Company announced a plan to purchase up to an additional $2,058,000 of its common stock under the repurchase plan, and on May 21, 2015, the Company announced a further increase to the repurchase plan by authorizing the purchase of up to an additional $2,090,000 of its common stock under the repurchase plan. The Company plans to continue the repurchase plan until it has been completed. The number, price, structure and timing of the repurchases, if any, will be at the Company’s sole discretion and future repurchases will be evaluated by the Company depending on market conditions, liquidity needs and other factors. The repurchase authorization does not have an expiration date and does not oblige the Company to acquire any particular amount of its common stock. The Board of Directors may suspend, modify or terminate the repurchase program at any time without prior notice. Item 3.Defaults Upon Senior Securities None. Item 4.Mine Safety Disclosures Not Applicable. Item 5.Other Information None. 27 Item 6.Exhibits Amended and Restated Certificate of Incorporation of Rocky Mountain Chocolate Factory, Inc., a Delaware corporation (incorporated by reference to Exhibit 3.1 to the Current Report on Form 8-K filed on March 2, 2015). Certificate of Designations of Series A Junior Participating Preferred Stock, par value $0.001 per share, of Rocky Mountain Chocolate Factory, Inc., a Delaware corporation(incorporated by reference to Exhibit 3.2 to the Current Report on Form 8-K filed on March 2, 2015). Amended and Restated Bylaws of Rocky Mountain Chocolate Factory, Inc., a Delaware corporation(incorporated by reference to Exhibit 3.3 to the Current Report on Form 8-K filed on March 2, 2015). 31.1* Certification of Chief Executive Officer Filed Pursuant To Section 302 of The Sarbanes-Oxley Act of 2002. 31.2* Certification of Chief Financial Officer Filed Pursuant To Section 302 of The Sarbanes-Oxley Act of 2002. 32.1** Certification of Chief Executive Officer Furnished Pursuant To Section 906 of The Sarbanes-Oxley Act of 2002. 32.2** Certification of Chief Financial Officer Furnished Pursuant To Section 906 of The Sarbanes-Oxley Act of 2002. 101.INS *XBRL Instance Document. 101.SCH *XBRL Taxonomy Extension Schema Document. 101.CAL *XBRL Taxonomy Extension Calculation Linkbase Document. 101.DEF *XBRL Taxonomy Extension Definition Linkbase Document. 101.LAB *XBRL Taxonomy Extension Label Linkbase Document. 101.PRE *XBRL Taxonomy Extension Presentation Linkbase Document. * Filed herewith. ** Furnished herewith. 28 Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. ROCKY MOUNTAIN CHOCOLATE FACTORY, INC. (Registrant) Date: January 13, 2017 /s/ Bryan J. Merryman Bryan J. Merryman, Chief Operating Officer, Chief Financial Officer, Treasurer and Director 29
